898 F.2d 968
29 Wage & Hour Cas. (BN 1258, 116 Lab.Cas.  P 35,381
Frederick George BRIGHT, Plaintiff-Appellant,v.HOUSTON NORTHWEST MEDICAL CENTER SURVIVOR, INC., Defendant-Appellee.
No. 88-2884.
United States Court of Appeals,Fifth Circuit.
April 4, 1990.

Maurice Bresenhan, Jr., Campbell, Athey, Zukowski & Bresenhan, Houston, Tex., for plaintiff-appellant.
Gail Magers, Sullins Johnston Rohrbach Magers, Houston, Tex., for defendant-appellee.
Appeal from the United States District Court for the Southern District of Texas;  Lynn Hughes.
ON PETITION FOR REHEARING AND SUGGESTION FOR REHEARING EN BANC
(Opinion November 21, 1989, 5 Cir., 1989, 888 F.2d 1059)
Before CLARK, Chief Judge, GEE, REAVLEY, POLITZ, KING, JOHNSON, WILLIAMS, GARWOOD, JOLLY, HIGGINBOTHAM, DAVIS, JONES, SMITH, and DUHE, Circuit Judges.

BY THE COURT:

1
A member of the Court in active service having requested a poll on the suggestion for rehearing en banc and a majority of the judges in active service having voted in favor of granting a rehearing en banc,


2
IT IS ORDERED that this cause shall be reheard by the Court en banc with oral argument on a date hereafter to be fixed.  The Clerk will specify a briefing schedule for the filing of supplemental briefs.